Case 1:17-cr-00232-EGS Document 122-1 Filed 10/01/19 Page 1 of 7




        APPENDIX A
        Case 1:17-cr-00232-EGS Document 122-1 Filed 10/01/19 Page 2 of 7



       Below are the government’s specific responses to each request. Where possible, the

government has attempted to respond to the requests by assuming that they are intended to obtain

exculpatory information among the listed materials, to the extent such materials exist. The

government’s responses are not intended to, and should not be read to, indicate that any

requested information exists within the government’s holdings.

   •   Request #1: Not relevant. The government is not aware of information that Christopher
       Steele provided that is relevant to the defendant’s false statements to the Federal Bureau
       of Investigation (“FBI”) on January 24, 2017, or to his punishment.

   •   Request #2: Already provided. The government has already provided responsive
       information to the defendant, including the January 24 interview report, all drafts of the
       interview report, and the handwritten notes of the interviewing agents. The government
       has also provided to the defendant reports of interviews with the second interviewing
       agent, who attests to the accuracy of the final January 24 interview report.

   •   Request #3: Not relevant. The government is not aware of any information that Nellie
       Ohr may have provided that is relevant to the defendant’s false statements to the FBI on
       January 24, 2017, or to his punishment. The government’s response includes
       consideration of the defendant’s September 23, 2019 amendment.

   •   Request #4: Not relevant. The government is not aware of information relating to the
       listed persons that is relevant to the defendant’s false statements to the FBI on January
       24, 2017, or to his punishment. The government’s response includes consideration of the
       defendant’s September 23, 2019 amendment.

   •   Request #5: Item does not exist. The reference in the Report of the Special Counsel on
       Russian Interference in the 2016 Election (“Special Counsel Report”) to an interview of
       the defendant dated January 19, 2017, is a typographical error. It should read “January
       19, 2018,” which is an interview of the defendant at which the defendant’s counsel were
       present.

   •   Request #6: Already provided. The government has already provided the defendant with
       access to text messages between former FBI attorney Lisa Page and former FBI Deputy
       Assistant Director (“DAD”) Peter Strzok, including text messages pertaining to the
       defendant that are not publicly available.

   •   Request #7: Already provided. The government has already provided any information
       that could reasonably be construed as favorable and material to sentencing.


                                                1
    Case 1:17-cr-00232-EGS Document 122-1 Filed 10/01/19 Page 3 of 7




•   Request #8: Not relevant. The topic is not relevant to the defendant’s false statements to
    the FBI on January 24, 2017, or to his punishment. The government’s response includes
    consideration of the defendant’s September 23, 2019 amendment.

•   Request #9: Already provided. The government has already provided the defendant with
    access to any text messages between Page and DAD Strzok that could reasonably be
    construed as favorable and material to sentencing.

•   Request #10: Already provided. The government has already provided the defendant with
    access to text messages between Page and DAD Strzok that could reasonably be
    construed as favorable and material to the sentencing. The government’s production to
    the defendant on March 13, 2018, occurred shortly after the Court issued the Protective
    Order Governing Discovery, United States v. Flynn, 17-cr-232 (D.D.C. Feb. 21, 2018)
    (Doc. 22), and over eight months before the defendant reaffirmed his guilt before this
    Court.

•   Request #11: Not relevant. The topic is unrelated to the defendant’s false statements to
    the FBI on January 24, 2017, or to his punishment.

•   Request #12: Already provided/not relevant. The government has already provided any
    information from interview reports of former FBI Director James Comey that could
    reasonably be construed as favorable and material to sentencing.

•   Request #13: To the extent the defendant is referring to Director Comey’s congressional
    testimony after he was fired, the government does not possess unredacted copies of such
    testimony that is not publicly available.

•   Request #14: Already provided. The government has already provided any information
    from the interview of Director Comey dated November 15, 2017, that could reasonably
    be construed as favorable and material to sentencing.

•   Request #15: The government is not aware of any information in possession of the
    Defense Intelligence Agency that is favorable and material to sentencing, including the
    information that the government provided on August 16, 2019. Specifically, the
    information of which the government is aware, including that August 16 production, is
    either inculpatory or has no relevance to the defendant’s false statements to the FBI on
    January 24, 2017, or to the FARA Unit.

•   Request #16: Not relevant. The topic is unrelated to the defendant’s false statements to
    the FBI on January 24, 2017, or to his punishment. The government appreciates the
    correction included in the defendant’s September 23, 2019 amendment.


                                             2
    Case 1:17-cr-00232-EGS Document 122-1 Filed 10/01/19 Page 4 of 7



•   Request #17: Not relevant. Any briefings or meetings that occurred after January 24,
    2017, among the listed individuals are not relevant to whether defendant made false
    statements to the FBI on January 24, 2017, or to his punishment.

•   Request #18: Already provided. The government has already provided the defendant with
    information from former National Security Division Acting Assistant Attorney General
    Mary McCord’s interview report that could reasonably be construed as favorable and
    material to sentencing.

•   Request #19: Already provided. The government has already provided the defendant with
    information from former Department of Justice (“DOJ”) Deputy Attorney General Sally
    Yates’ interview report that could reasonably be construed as favorable and material to
    sentencing. The meetings Deputy Attorney General Yates had with persons in the White
    House after the January 24 interview are not relevant to whether defendant made false
    statements to the FBI on January 24, 2017, or to his punishment. The government has
    already provided the defendant with all drafts in its possession of the January 24
    interview.

•   Request #20: Already provided/not relevant. The government has already provided the
    defendant with information from the internal DOJ document about the defendant not
    being “an agent of Russia.” That information, however, is not relevant to whether
    defendant made false statements to the FBI on January 24, 2017. The defendant is not
    charged with and has not been accused by the government in this case of being “an agent
    of Russia.”

•   Request #21: Not relevant. The government is not aware of information that Department
    of State Deputy Assistant Secretary Kathleen Kavalec may have provided that is relevant
    to the defendant’s false statements to the FBI on January 24, 2017, or to his punishment.

•   Request #22: Already provided. The government has already provided extensive
    evidence to the defendant disproving this allegation, including statements from both
    interviewing agents. The government is not aware of evidence that former FBI Deputy
    Director Andrew McCabe said “First we f**k Flynn, then we f**k Trump,” or words to
    that effect.

•   Request #23: Not relevant. The topic is unrelated to the defendant’s false statements to
    the FBI on January 24, 2017, or to his punishment.

•   Request #24: The request is overly broad, and does not pertain to information that would
    be favorable and material to sentencing.




                                            3
    Case 1:17-cr-00232-EGS Document 122-1 Filed 10/01/19 Page 5 of 7



•   Request #25: Not relevant. The government is not aware of information relating to DOJ
    attorney Bruce Ohr that is relevant to the defendant’s false statements to the FBI on
    January 24, 2017, or to his punishment.

•   Request #26: The request is overly broad, and does not pertain to information that would
    be favorable and material to sentencing.

•   Request #27: The request is overly broad, and does not pertain to information that would
    be favorable and material to sentencing.

•   Request #28: Not relevant. The request is unrelated to the defendant’s false statements to
    the FBI on January 24, 2017, or to his punishment.

•   Request #29: As described in the Special Counsel Report, after the defendant pleaded
    guilty on December 1, 2017, former Deputy National Security Advisor K.T. McFarland
    stated in an interview that the defendant relayed to her that he had conversations with the
    Russian Ambassador in December 2016, about which the defendant made false
    statements to the FBI on January 24, 2017. See SPECIAL COUNSEL ROBERT S. MUELLER
    III, REPORT ON THE INVESTIGATION INTO RUSSIAN INTERFERENCE IN THE 2016
    PRESIDENTIAL ELECTION (Mar. 2019) (“Special Counsel Report”), Vol. I. at 169-73.

•   Request #30: Not relevant. The topic is unrelated to the defendant’s false statements to
    the FBI on January 24, 2017, or to his punishment.

•   Request #31: Not relevant. The request is unrelated to the defendant’s false statements to
    the FBI on January 24, 2017, or to his punishment.

•   Request #32: Not helpful. Whether or not such information exists, it does not pertain to
    information that would be favorable and material to sentencing.

•   Request #33: Already provided. The government has already provided the defendant
    with all Brady material; it is not obligated to provide Giglio material pursuant to the
    Court’s Standing Order, United States v. Flynn, 17-cr-232 (D.D.C. Feb. 16, 2018) (Doc.
    20).

•   Request #34: Not helpful. Whether or not such information exists, it does not pertain to
    information that would be favorable and material to sentencing.

•   Request #35: Not relevant. Former Director of National Intelligence James Clapper had
    no role in the criminal investigation of the defendant, and the government is not aware of
    information relating to Director Clapper that is relevant to the defendant’s false
    statements to the FBI on January 24, 2017, or to his punishment.


                                             4
    Case 1:17-cr-00232-EGS Document 122-1 Filed 10/01/19 Page 6 of 7




•   Request #36: Not helpful. The request does not pertain to information that would be
    favorable and material to sentencing. The government also notes that the Special
    Counsel Report states that the Acting Attorney General confirmed, in memoranda, the
    Special Counsel’s authority to investigate the defendant. See Special Counsel Report,
    Vol. I at 11-12.

•   Request #37: Not relevant/not helpful. The request is unrelated to the defendant’s false
    statements to the FBI on January 24, 2017, or to his punishment.

•   Request #38. Not helpful. The government is not aware of information from Jim
    Woolsey that would be favorable and material to sentencing.

•   Request #39: The first part of the request concerns internal, deliberative Department of
    Justice communications that are not discoverable. As for notes of the interactions
    between the Department of Justice and the defendant’s counsel, defendant’s counsel
    participated in those interactions and possess their own notes.

•   Request #40: Not helpful. The government has already provided the defendant with the
    interviewing agents’ handwritten notes of the January 24 interview. The limited
    redactions of those notes do not refer to information that would be favorable and material
    to sentencing.

•   Request a.: Already provided. The government has already provided any information
    from interviews with Deputy Director McCabe that could reasonably be construed as
    favorable and material to sentencing.

•   Request b.: Already provided/not helpful. As discussed above, debriefings/meetings that
    occurred before the January 24 interview are not favorable and material to sentencing for
    making false statements to the FBI on January 24, 2017. Nevertheless, the government
    has already provided to the defendant any information that could reasonably be construed
    as favorable and material to sentencing about such pre-interview discussions, including
    the language quoted in the request.

•   Request c.: Already provided/not helpful. The government has already provided any
    information about such post-interview debriefings that could reasonably be construed as
    favorable and material to sentencing.

•   Request d.: Already provided. The government has already provided any information
    from former Principle Associate Deputy Attorney General Matthew Axelrod’s interview
    report that could reasonably be construed as favorable and material to sentencing.



                                             5
    Case 1:17-cr-00232-EGS Document 122-1 Filed 10/01/19 Page 7 of 7



•   Request e.: Already provided. The government has already provided any information
    from Acting Assistant Attorney General McCord’s interview report that could reasonably
    be construed as favorable and material to sentencing, including the information quoted in
    the request.

•   Request f.: Already provided. The government has already provided any information
    from Deputy Attorney General Yates’ interview report that could reasonably be
    construed as favorable and material to sentencing, including the information quoted in the
    request.

•   Request g.: The requested information pertains to information that is inculpatory, and not
    helpful to the defendant. As the government communicated to the defendant on May 25,
    2018, the Special Counsel’s Office (“SCO”) conducted interviews and reviewed
    documents that referenced statements the defendant made to White House and transition
    officials about the defendant’s conversations with the Russian Ambassador. That
    investigative activity yielded information consistent with the defendant’s publicly
    reported statements and his statements to the SCO, in which the defendant initially denied
    having discussed sanctions with the Russian Ambassador. Those are the same denials
    that the defendant made to the FBI on January 24, 2017. After February 8, 2017,
    however, the defendant stated that he could not be certain that sanctions never came up in
    his conversations with the Russian Ambassador.

•   Request h.: Already provided/not helpful. The government had previously provided
    information from the interview reports of the listed persons pertaining to the defendant’s
    desire to register “the right way” with the DOJ. The only listed person who made such a
    statement was Brian McCauley; the quoted language in the request comes from a
    government disclosure about McCauley. That prior disclosure is consistent with
    McCauley’s public testimony at trial in United States v. Rafiekian, 18-457 (E.D. Va. July
    23, 2019), as well as interviews conducted by prosecutors in the Eastern District of
    Virginia. To the government’s knowledge, McCauley is the only listed person who
    indicated that the defendant expressed a desire to register “the right way.” The
    government, however, has not accused the defendant of willfully failing to register under
    FARA. Rather, the defendant willfully made false statements and omissions in his
    FARA filings.

•   Request i.: Already provided/not helpful. The government has already provided any
    information from the interview of Director Comey dated November 15, 2017, that could
    reasonably be construed as favorable and material to sentencing.




                                             6
